Citation Nr: 0024905	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip condition, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1984.  

Service connection for right hip condition including 
arthritis was denied in an unappealed rating action by the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) in September 1996.  This appeal arises 
from a decision by the Louisville, Kentucky, RO that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for right hip 
condition, including arthritis.  


FINDINGS OF FACT

1.  By a rating decision dated in September 1996, the agency 
of original jurisdiction denied the veteran's claim of 
entitlement to service-connection for a right hip condition, 
including arthritis.  Although he was notified of this 
decision by a letter dated later in September, a timely 
appeal was not thereafter perfected.  

2.  The evidence submitted since the September 1996 rating 
decision includes evidence that, while new in part, is not 
probative of the issue at hand and by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the originating agency in 
September 1996 denied service connection for a right hip 
condition, including arthritis, is not new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The September 1996 rating decision denying service 
connection for a right hip condition, including arthritis, is 
final, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1996, the agency of original jurisdiction denied 
the veteran's claim of entitlement to service-connection for 
a right hip condition, including arthritis.  Although he was 
notified of this decision by a letter dated later in 
September, a timely appeal was not thereafter perfected.  The 
September 1996 rating decision therefore became final.  38 
U.S.C.A. § 7105; 38 C.F.R. 3.104(a), 20.200, 20.302, 20.1103.  

Evidence before the originating agency at the time of the 
September 1996 rating decision included the veteran's service 
medical records, which were notable only for treatment of a 
right thigh scar as a result of an accident.  The separation 
examination report is negative for evidence of a hip injury 
other than the scar.  

Also included in the record were September 1989 and June 1991 
VA examination reports that are negative for evidence of a 
hip injury other than a scar.  Treatment records from Charter 
Ridge Hospital and the Good Samaritan Hospital, and 
evaluations from the Luther Luckett Correctional Complex, 
were also before the RO.  In addition, VA treatment records 
and discharge summaries dated from June 1993 to December 1995 
were before the RO.  A discharge summary reflecting 
hospitalization from September to November 1995 includes a 
diagnosis of chronic pain syndrome secondary to chronic 
dislocation of the right hip.  The basis for the diagnosis 
was not set out in the discharge summary.  An August 1996 VA 
orthopedic examination report was also before the RO at the 
time of the September 1996 rating decision.  

The veteran attempted to reopened his claim for service 
connection in November 1996, and in December 1996, he 
submitted copies of July and August 1996 VA treatment records 
that were before the RO in September 1996.  He also submitted 
a September 1996 VA discharge summary that is negative for a 
medical opinion linking his hip condition to his active 
service.  October and November 1996 VA treatment records, and 
an October 1996 VA nutritional assessment, were also 
submitted.  A December 1996 recreation therapy discharge note 
outlines the veteran's progress prior to and after his hip 
replacement.  All of this evidence is negative for competent 
medical evidence attributing the veteran's claimed condition 
to service or to an incident of service origin.  

A March 1997 VA orthopedic treatment note contains an 
assessment of chronic pain status post dislocation of the 
right hip with subsequent degenerative joint disease.  

A photograph of the veteran's right hip showing what appears 
to be a surgical scar was received in April 1997.  

A September 1997 VA orthopedic treatment note states that the 
veteran was status post traumatic right hip dislocation and 
subsequent degenerative joint disease.  He was complaining of 
worsening pain and was desirous of a total hip arthroplasty.  

A January 1998 VA orthopedic treatment note states that the 
veteran's history included a right hip traumatic dislocation 
with the subsequent development of degenerative joint 
disease.  

VA Treatment records dated in February 1998 and a VA 
discharge summary dated in March 1998 are negative for 
medical evidence or opinion linking the veteran's right hip 
condition to his active service.  

An April 1998 NHCU Clinical Specialist's note states:  "I 
had a long discussion with [the veteran] tonight . . . He was 
stationed in Athens, Greece when hit while riding a 
motorcycle resulting in traumatic dislocation of [his] right 
hip and with later ensuing DJD [degenerative joint disease] 
of [his] right hip and limiting mobility."  

A May 1998 report of a VA examination for scars states that 
the examiner had reviewed the claims file, with special care 
given to the veteran's service medical records.  The examiner 
stated that he had examined the veteran in August 1996 and 
noted that shortly thereafter, the veteran had undergone a 
right hip exploration with excision of a cartilage flap.  In 
January 1998, he had undergone a total hip replacement.  The 
May 1998 report describes the length and condition of the 
veteran's scars.  The examiner opined that the veteran's 
right hip impairment and limitation of motion of the right 
hip were not related to his service-connected laceration 
injury.  The diagnoses were service-connected injury to the 
medial aspect of the right thigh some 14 centimeters below 
the right inguinal ligament with slight muscle loss and 
repair of the wound; degenerative disease of the right hip; 
and status post right total hip replacement.  

The history elicited when the veteran was hospitalized by VA 
from March to May 1998 indicates that he had had a right hip 
replacement in January 1998 as a result of a dislocation in 
service that later developed into degenerative joint disease 
with considerable reduction of hip mobility.  However, the 
discharge summary is negative for any clinical findings or 
medical opinion linking the veteran's current hip condition 
to his active service.  

A May 1998 VA orthopedic clinic treatment note following the 
veteran's discharge from the hospital reflects a history that 
the veteran sustained a hip fracture in service with 
subsequent degenerative arthritis.  The examination and 
disposition segments of the note are negative for a medical 
opinion linking the hip pathology to the veteran's service.  

During the veteran's personal hearing in September 1999, he 
testified that he injured his hip when a taxi pulled in front 
of his motorcycle while he was in Athens, Greece.  His 
handlebar took a big piece of muscle out of his leg.  He 
immediately saw that his leg was out of joint.  He was 
finally operated on in a Greek hospital.  He does not know 
what the exact operation was.  He was returned to duty while 
he was still in pain and on crutches.  He has had hip pain 
since the accident and has not sustained a hip injury since 
his separation from active service.  The veteran further 
testified that he was not given any physical therapy in 
service and still had pain at the time of his separation.  He 
stated that his memory was blurred for a lot of things but 
that he thought that he worked for the Postal Service in 1984 
and 1985.  He had to quit because of his hip.  He stated that 
his current problems were the same ones he had in service, 
only worse.  He has constant pain plus a sharp shock if he 
turns the wrong way.  He was taking Tylenol and an anti-
inflammatory medication.  He was told to use a hand-crutch 
and not to use stairs.  He had physical therapy at VA before 
and after his hip replacement.  He has had an artificial hip 
for two years, will need a new one in eight years, and will 
need to use a wheelchair before he dies.  

Analysis

A previously and finally denied claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
What constitutes new and material evidence to reopen a 
previously denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, new and material evidence means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

If additional evidence received in support of an application 
to reopen a previously denied claim meets the foregoing 
definition of new and material evidence, the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The evidence submitted since the September 1996 rating 
decision includes VA treatment records and hospital reports.  
The July and August 1996 VA treatment records are duplicates 
of documents that were before the RO in September 1996.  

The September 1997 orthopedic treatment note, the March to 
May 1998 discharge summary, the April 1998 NHCU note and a 
May 1998 orthopedic clinic treatment note are new and appear 
at first blush to contain medical opinions linking the 
veteran's hip condition to his active service.  However, in 
each instance the purported link is found in the history 
segment of the note or summary; the impressions, plans or 
diagnoses are negative for such links.  In each instance, it 
is clear that the history segment is a recitation of facts by 
the veteran.  In particular, the NHCU note begins with the 
statement that there had been a long discussion with the 
veteran, making it clear that the veteran was the origin of 
the history recorded and that no medical opinion regarding 
the etiology of the veteran's current hip condition was being 
offered.  The other records mentioned above similarly include 
the possible links based on elicited history but are negative 
for any findings or medical opinions of such a link.  The 
March 1997 VA orthopedic treatment note does contain an 
assessment of chronic pain status post dislocation of the 
right hip with subsequent degenerative joint disease.  
However, this appears to be another recitation of the 
veteran's history and does not clearly attribute the 
veteran's degenerative joint disease to his inservice injury.  

The May 1998 report of VA examination for scars is negative 
evidence in that the examiner specifically stated that the 
veteran's current limitation and impairment were not related 
to his service-connected laceration injury.  It is notable 
that the etiologic opinion rendered at that time was based on 
a review of the record, with special attention to the 
veteran's service medical records.  The remainder of the 
records submitted since the September 1996 rating decision 
are negative for medical evidence or medical opinion 
attributing the veteran's current right hip condition to 
service or to any incident of service origin.  

The veteran's testimony is new in that it was not before the 
originating agency in September 1996.  However, the basic 
assertion that his current right hip disability, including 
arthritis, was due to his service-incurred motorcycle injury 
is essentially duplicative of the assertions previously 
before the originating agency.  In addition, his testimony is 
vague, and the veteran admitted that his memory for some 
things was blurred.  To the extent that his testimony can be 
read as linking his current right hip disability to his 
active service, the veteran is not competent to render such 
an opinion.  Although he is competent as a lay person to 
describe his symptoms since service, he is not legally 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, to any incident 
of service origin, or to his current symptomatology, as this 
requires medical expertise.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran has not submitted any medical opinion based on 
clinical findings and a review of the record to substantiate 
his claim.  Although he is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet. App. at 494.  To the extent that his 
testimony can be read as relating what was told him by a 
physician, a layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence to reopen.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  These concepts are 
particularly applicable when, as in the instant case, the 
veteran's memory is, by his own admission, suspect.  

The Board observes that evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. at 
513, to a determination of whether evidence is "new and 
material" for purposes of reopening a previously denied 
claim because a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Thus, the additional evidence is not wholly new, but to the 
extent that it is, it is not material.  The additional 
evidence, even if viewed in the context of all the evidence, 
both new and old, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence received since the 
September 1996 rating decision is not both new and material 
such as to reopen the previously denied claim, even under the 
more liberal standard announced in Hodge.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service-
connection for right hip disability, including arthritis, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

